Response to Amendment
This action is in response to Amendments made on 8/15/2022, in which: claims 1-2, 5, 7-8, 10, 12 are amended and claims 3-4, 6, 9, 11, 13 are previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Meter (US 10251372) does not teach or render obvious a device for accommodating young chicks having a grid floor that extends longitudinally and a feed trough that extends longitudinally along the edge of the grid floor and having a bottom wall and a side wall extending along the edge of the grid floor having openings located laterally along the side wall and arranged at a distance above the bottom wall to allow feed to pass through the openings towards the grid floor.  The prior art or Meter discloses a similar structure with a grid floor and a feed trough along the edge of the grid floor and the feed trough has an angled upper side wall that is angled inward outward to allow chicks to fit their heads in the trough to feed.  Prior art Meter fails to disclose a feed trough that extends longitudinally along the edge of the grid floor and having a bottom wall and a side wall extending along the edge of the grid floor having openings located laterally along the side wall and arranged at a distance above the bottom wall to allow feed to pass through the openings towards the grid floor. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/MONICA L PERRY/            Primary Examiner, Art Unit 3644